


110 HRES 1007 EH: Expressing the condolences of the House to

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1007
		In the House of Representatives, U.
		  S.,
		
			March 5, 2008
		
		RESOLUTION
		Expressing the condolences of the House to
		  those affected by the devastating shooting incident of February 14, 2008, at
		  Northern Illinois University in DeKalb, Illinois.
	
	
		Whereas on Thursday, February 14, 2008, a gunman entered a
			 lecture hall on the campus of Northern Illinois University and opened fire on
			 the students assembled there;
		Whereas the gunman took the lives of 5 students and
			 wounded 17 more;
		Whereas the 5 students who lost their lives that day
			 were—
			(1)Gayle Dubowski,
			 age 20, of Carol Stream, Illinois, a devout member of her church who sang in
			 the church choir and worked as a camp counselor and volunteer in rural
			 Kentucky;
			(2)Catalina
			 Cati Garcia, age 20, of Cicero, Illinois, a first-generation
			 American who had hoped to be a teacher, was her family’s
			 princess and inspiration, and was rarely seen without a beaming
			 smile;
			(3)Julianna Gehant,
			 age 32, of Mendota, Illinois, who dreamed of becoming a teacher, and who spent
			 more than 12 years in the United States Army and Army Reserve, serving our
			 Nation and saving money for college;
			(4)Ryanne Mace, age
			 19, of Carpentersville, Illinois, a much-loved only child who was rarely
			 without a warm smile and hoped to be a counselor so she could help others;
			 and
			(5)Daniel Parmenter,
			 age 20, of Westchester, Illinois, Danny to his friends, a
			 6-foot, 5-inch rugby player with a gentle spirit and bright future, who died
			 trying to protect his girlfriend from gunfire;
			Whereas the Northern Illinois University Police
			 Department, the Police Departments of DeKalb, Sycamore, Aurora, Batavia,
			 Cortland, Galesburg, Genoa, Geneva, Mendota, St. Charles, Rockford, and the
			 Village of Winnebago, the Conservation Police, the Sheriff’s Offices of DeKalb
			 County, Winnebago County, and Kane County, the Kane County Bomb Squad, the
			 Illinois State Police, the Federal Bureau of Investigation, the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives, Reach/Air Angel, Flight for Life,
			 Life Line, the Salvation Army, and the Fire and Emergency Medical Services
			 Department of DeKalb, Sycamore, Cortland, Malta, Maple Park, Rochelle,
			 Hampshire, Burlington, Shabbona, Hinckley, Genoa-Kingston, Waterman, Elburn,
			 St. Charles, Ogle-Lee, Kaneville, Sugar Grove, North Aurora, and Somonauk
			 responded to the emergency promptly and assisted capably in the initial crisis
			 and the subsequent investigations;
		Whereas the emergency responders and the doctors, nurses,
			 and other health care providers at Kishwaukee Community Hospital, Saint Anthony
			 Medical Center, Good Samaritan Hospital, Rockford Memorial Hospital, and
			 Northwestern Memorial Hospital provided professional and dedicated care to the
			 victims;
		Whereas hundreds of volunteer counselors from Illinois and
			 across the Nation have come to Northern Illinois University to assist the
			 campus community;
		Whereas the students, faculty, staff, and administration
			 of Northern Illinois University, the people of the city of DeKalb and the State
			 of Illinois, and all Americans have mourned the victims of this tragedy and
			 have offered support to the victims’ friends and families and to the greater
			 Northern Illinois University community;
		Whereas Northern Illinois University has established a
			 scholarship fund to honor the memory of the students slain in the February 14
			 tragedy; and
		Whereas the Northern Illinois University community is
			 determined to move forward, together forward, in the words of
			 the Huskie fight song, and to persevere through this tragedy with heavy hearts
			 but unbroken spirits: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its
			 sincere condolences to the families, friends, and loved ones of those who were
			 killed in the tragic shooting on February 14, 2008, at Northern Illinois
			 University in DeKalb, Illinois: Gayle Dubowski, Catalina Garcia, Julianna
			 Gehant, Ryanne Mace, and Daniel Parmenter;
			(2)extends its
			 support and prayers to those who were wounded and wishes them a speedy
			 recovery;
			(3)commends the
			 emergency responders, law enforcement officers, health care providers, and
			 counselors who performed their duties with professionalism and dedication in
			 response to the tragedy;
			(4)reaffirms its
			 commitment to helping ensure that schools, colleges, and universities in the
			 United States are safe and secure environments for learning; and
			(5)expresses its
			 solidarity with Northern Illinois University and its students, faculty, staff,
			 and administration as they mourn their losses and as they recover from this
			 tragic incident.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
